department of the treasury tax_exempt_and_government_entities_division internal_revenue_service te_ge eo examinations commerce street dallas tx number release date date uil legend org organization name xx date org address dear person to contact identification_number contact telephone number in reply refer to te_ge review staff ein last date for filing a petition with the tax_court this is a final adverse determination_letter as to accelerated trust inc’s exempt status under sec_501 of the internal_revenue_code our adverse determination was made for the following reasons you have not been operating exclusively for exempt purposes within the meaning of internal_revenue_code sec_501 org also is not a charitable_organization within the meaning of sec_1_501_c_3_-1 you are not an organization which operates exclusively for one or more of the exempt purposes which would qualify it as an exempt_organization you operate substantially for a non-exempt purpose for private benefit and its earnings inure to the benefit of private individuals based upon these reasons we are retroactively revoking your sec_501 tax exempt status to january 20xx contributions to your organization are no longer deductible under sec_170 of the internal_revenue_code you are required to file federal_income_tax returns on form_1120 these returns should be filed with the appropriate service_center for the year ending december 20xx and for all years thereafter processing of income_tax returns and assessment of any taxes due will not be delayed should a petition for declaratory_judgment be filed under sec_7428 of the internal_revenue_code if you decide to contest this determination in court you must initiate a suit for declaratory_judgment in the united_states tax_court the united_states claim court or the district_court of the united_states for the district of columbia before the day after the date this determination was mailed to you contact the clerk of the appropriate court for the rules for initiating suits for declaratory_judgment you also have the right to contact the office_of_the_taxpayer_advocate however you should first contact the person whose name and telephone number are shown above since this person can access your tax information and can help you get answers you can call and ask for taxpayer_advocate assistance or you can contact the taxpayer_advocate from the site where the tax_deficiency was determined by calling or writing to internal_revenue_service taxpayer advocates office taxpayer_advocate assistance cannot be used as a substitute for established irs procedures formal appeals processes etc the taxpayer_advocate is not able to reverse legal or technically correct_tax determinations nor extend the time fixed by law that you have to file a petition in the united_states tax_court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling we will notify the appropriate state officials of this action as required by sec_6104 of the internal_revenue_code if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely yours marsha a ramirez director eo examinations tax_exempt_and_government_entities_division org address department of the treasury internal_revenue_service date taxpayer_identification_number form tax_year s ended person to contact id number contact numbers telephone fax certified mail - return receipt requested dear we have enclosed a copy of our report of examination explaining why we believe revocation of your exempt status under sec_501 c of the internal_revenue_code code is necessary if you accept our findings take no further action we will issue a final revocation letter if you do not agree with our proposed revocation you must submit to us a written request for appeals_office consideration within days from the date of this letter to protest our decision your protest should include a statement of the facts the applicable law and arguments in support of your position an appeals officer will review your case the appeals_office is independent of the director eo examinations the appeals_office resolves most disputes informally and promptly the enclosed publication the examination process and publication exempt_organizations appeal procedures for unagreed issues explain how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process you may also request that we refer this matter for technical_advice as explained in publication if we issue a determination_letter to you based on technical_advice no further administrative appeal is available to you within the irs regarding the issue that was the subject of the technical_advice letter catalog number 34809f if we do not hear from you within days from the date of this letter we will process your case based on the recommendations shown in the report of examination if you do not protest this proposed determination within days from the date of this letter the irs will consider it to be a failure to exhaust your available administrative remedies sec_7428 of the code provides in part a declaratory_judgment or decree under this section shall not be issued in any proceeding unless the tax_court the claims_court or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted its administrative remedies within the internal_revenue_service we will then issue a final revocation letter we will also notify the appropriate state officials of the revocation in accordance with sec_6104 of the code you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please call the contact person at the telephone number shown in the heading of this letter the most convenient time to call if we need to contact you if you write please provide a telephone number and thank you for your cooperation enclosures publication publication report of examination sincerely marsha a ramirez director eo examinations letter catalog number 34809f form 886a department of the treasury - internal_revenue_service explanation of items schedule no or exhibit year period ended december 20xx name of taxpayer org legend org organization name city city co-1 2rd 15t 3rd xx date address address xyz state company emp-1 employee director qth og 5th girector issue sec_1 whether org is operated exclusively for exempt purposes described within internal_revenue_code sec_501 a whether org is engaged primarily in activities that accomplish an exempt_purpose b whether more than an insubstantial part of org’s activities are in furtherance of a non-exempt purpose c whether org was operated for the purpose of conferring private benefit rather serving a public interest facts background on july 20xx org filed original articles of incorporation with the xyz secretary of state the articles of incorporation provided that its purpose was exclusively for charitable and educational_purposes within the meaning of sec_501 of the internal_revenue_code or any corresponding section of any future federal tax code the following individuals were listed as org’s directors director-1 director-2 director-3 on july 20xx org org filed a form_1023 application_for recognition of exemption with the internal_revenue_service in its form_1023 application org provides the following in part il activities and operational information organization formed to educate and help individuals and families who have incurred a large amount of unsecured debt credit card department store credit medical bills old utility bills etc to understand there is another alternative to overwhelming debt besides bankruptcy and incurring more debt through debt consolidation loans form 886-a rev department of the treasury - internal_revenue_service page -1- form_886 a name of taxpayer schedule no or exhibit year period ended explanation of items department of the treasury - internal_revenue_service org december 20xx primary activities planned are budget restructuring and debt counseling org will help individuals and families avoid bankruptcy by negotiating with their creditors to lower the monthly interest charged to these people allowing them to make a larger payment to the principal debt and thereby eventually paying the principal debt in full allowing the creditor to make their money on the principal_amount charged and not having to lose money through a bankruptcy default or loss due to charge-off the form_1023 states that the organization limited its benefits services to individuals who meet the following requirements n o p have to be years or older must be more than dollar_figure in debt have the desire to eliminate debt wish to pay their bill but are buried under the heavy interest rates and would like to avoid bankruptcy or a debt consolidation loan org also stated it will target individuals with low income that can’t afford to pay higher fees charged by for-profit corporations the form_1023 also provides that org’s income would come from creditor donations and the remaining from debtor’s fees when org submitted its form_1023 application the following individuals were listed as its officers and directors position director director director name director-1 director-2 director-3 director director-4 director director-5 address address city xyz address city xyz address city xyz address city xyz address city xyz in a determination_letter dated october 20xx org was recognized as exempt from federal_income_tax as an organization described in séction c of the internal_revenue_code form 886-acrev page -2- department of the treasury - internal_revenue_service form_886 a name of taxpayer schedule no or exhibit year period ended explanation of items department of the treasury - internal_revenue_service org december 20xx examination on july 20xx revenue_agent conducted an interview with director-1 the president and vice president of org respectively based on the interview the revenue_agent established that org was founded by director-1 and applied for exemption in 20xx in order to receive fair share payments from creditors which required recipients to be a 501_c_3_organization director-1 own a related for-profit entity co-1 which predates the exempt entity co-1 provided marketing services for org the marketing consisted of maintaining the website which contained the educational materials and providing leads for org co-1 was paid dollar_figure in the year ended december 20xx for services provided to org there was no formal agreement between the related parties the activities of org consist of providing credit counseling and debt management programs services to qualified individuals all services of the organization are provided over the telephone by director-1 neither individual received any formal credit counseling education or training as of the year ended december 20xx emp-1 provided the educational material for org emp-1 wrote several credit and debt management articles and posted them on his website contained information about org and thereby served as a source for prospective clients org stated that of the individuals that call received credit counseling educational materials or referrals to other services only of the callers qualified and were put on a debt management program emp-1’s website the primary source of revenue for the organization is generated from providing debt management program services to its clients and a very small amount is from fair share payments credit card companies now require organizations to apply for grants instead of making a regular fair share payment to the organization the organization has applied for these grants and received funds in 20xx and 20xx org does not limit it services to the poor and distressed but offers their services to any qualified_individual having a problem meeting their financial obligations the organization charges an initial set-up fee ranging from dollar_figure to dollar_figure to sign up for the debt management program the organization also charges a monthly processing fee that ranges from dollar_figure to dollar_figure per month depending on the amount of the clients debt org’s set- up and monthly processing fees were determined by following creditors guidelines none of the fees charged by org for services were waived during 20xx director-1 stated if the client cannot afford to pay the fees they probably cannot afford to make the dmp payments and will not qualify for dmp since the organization’s primary activity is providing debt management programs to the public and it does not limit it services to the poor and distressed class of people the organization is operating in a commercial manner while org may provide some form 886-acev department of the treasury - internal_revenue_service page -3- form_8 a name of taxpayer schedule no or exhibit year period ended explanation of items department of the treasury - internal_revenue_service org december 20xx educational and credit_counseling_services the manner in which it operates is indicative of a business rather than an organization described in sec_501 of the code the organization’s primary activity does not qualify as an exempt activity as described in internal_revenue_code sec_501 law sec_501 of the internal_revenue_code provides that an organization described in sec_501 is exempt from income_tax sec_501 of the code exempts from federal_income_tax corporations organized and operated exclusively for charitable educational and other purposes provided that no part of the net_earnings inure to the benefit of any private_shareholder_or_individual the term charitable includes relief of the poor and distressed sec_1_501_c_3_-1 income_tax regulations the term educational includes a instruction or training of the individual for the purpose of improving or developing his capabilities and b instruction of the public on subjects useful to the individual and beneficial to the community sec_1_501_c_3_-1 in other words the two components of education are public education and individual training sec_1_501_c_3_-1 of the regulations provides that in order to be exempt as an organization described in sec_501 an organization must be both organized and operated exclusively for one or more of the purposes specified in such section if an organization fails to meet either the organizational_test or the operational_test it is not exempt sec_1_501_c_3_-1 of the regulations provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities that accomplish one or more of such exempt purposes specified in sec_501 an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose the existence of a substantial nonexempt purpose regardless of the number or importance of exempt purposes will cause failure of the operational_test 326_us_279 educational_purposes include instruction or training of the individual for the purpose of improving or developing his capabilities and instruction of the public on useful and beneficial subjects in 326_us_279 the supreme court held that the presence of a single non-exempt purposes if substantial in nature will destroy the exemption regardless of the number or importance of truly exempt purposes the sec_1_501_c_3_-1 form 886-a rev department of the treasury - internal_revenue_service page -4- form_8 a name of taxpayer schedule no or exhibit year period ended explanation of items department of the treasury - internal_revenue_service december org 20xx court found that the trade_association had an underlying commercial motive that distinguished its educational program from that carried out by a university in 302_f2d_934 ct_cl the court considered the status of an organization that provided analyses of securities and industries and of the economic climate in general the organization sold subscriptions to various periodicals and services providing advice for purchases of individual securities although the court noted that education is a broad concept and assumed for the sake of argument that the organization had an educational purpose it held that the organization had a significant non-exempt commercial purpose that was not incidental to the educational purpose and was not entitled to be regarded as exempt an organization must establish that it serves a public rather than a private interest and that it is not organized or operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests sec_1_501_c_3_-1 prohibited private interests include those of unrelated third parties as well as insiders 70_tc_1037 92_tc_1053 private benefits include an advantage profit fruit privilege gain or interest 78_tc_280 an organization formed to educate people in hawaii in the theory and practice of est was determined by the tax_court to a part of a franchise system which is operated for private benefit and therefore should not be recognized as exempt under sec_501 of the code 71_tc_1067 although the organization was not formally controlled by the same individuals who controlled the for-profit entity that owned the license to the est body of knowledge publications and methods the for-profit entity exerted considerable control_over the applicant's activities by setting pricing the number and frequency of different kinds of seminars and training and providing the trainers and management personnel who are responsible to it in addition to setting price for the training the court stated that the fact that the organization’s rights were dependent upon its tax-exempt status showed the likelihood that the for-profit entities were trading on that status the question for the court was not whether the payments made to the for-profit were excessive but whether the for-profit entity benefited substantially from the operation of the organization the court determined that there was a substantial private benefit because the organization was simply the instrument to subsidize the for-profit corporations and not vice versa and had no life independent of those corporations form 886-a mev department of the treasury - internal_revenue_service page -5- form_886 a name of taxpayer schedule no or exhibit year period ended explanation of items department of the treasury - internal_revenue_service _ december 20xx org the service has issued two rulings holding credit counseling organizations to be tax exempt revrul_65_299 1965_2_cb_165 granted exemption to a c organization whose purpose was to assist families and individuals with financial problems and to help reduce the incidence of personal bankruptcy its primary activity appears to have been meeting with people in financial difficulties to analyze the specific problems involved and counsel on the payment of their debts the organization also advised applicants on proration and payment of debts negotiated with creditors and set up debt repayment plans it did not restrict its services to the needy it made no charge for the counseling services indicating they were separate from the debt repayment arrangements it made a nominal charge for monthly prorating services to cover postage and supplies for financial support it relied upon voluntary contributions from local businesses lending agencies and labor unions revrul_69_441 1969_2_cb_115 granted c status to an organization with two functions it educated the public on personal money management using films speakers and publications and provided individual counseling to low-income individuals and families as part of its counseling it established budget plans ie debt management plans for some of its clients the debt management services were provided without charge the organization was supported by contributions primarily from creditors by virtue of aiding low income people without charge as well as providing education to the public the organization qualified for sec_501 status the court found that the counseling programs in the case of consumer credit counseling service of alabama inc v u s a f t r 2d d d c the district_court for the district of columbia held that a credit_counseling_organization qualified as charitable and educational under sec_501 it fulfilled charitable purposes by educating the public on subjects useful to the individual and beneficial to the community sec_1 c - d i b for this it charged no fee were also educational and charitable the debt management and creditor intercession activities were an integral part of the agencies’ counseling function and thus were charitable and educational even if this were not the case the court viewed the debt management and creditor intercession activities as incidental to the agencies’ principal functions as only approximately percent of the counselors’ time was applied to debt management programs and the charge for the service was nominal considered the facts that the agency was publicly supported and that it had a board dominated by members of the general_public as factors indicating a charitable operation see also credit counseling centers of oklahoma inc v united_states u s t c d d c in which the facts and legal analysis were virtually identical to those in consumer credit counseling centers of alabama inc v united_states discussed immediately above the court also form 886-a crev department of the treasury - internal_revenue_service page -6- form_886 a name of taxpayer schedule no or exhibit year petiod ended explanation of items department of the treasury - internal_revenue_service december 20xx org the organizations included in the above decision waived the monthly fees when the payments would work a financial hardship the professional counselors employed by the organizations spent about percent of their time in activities such as information dissemination and counseling assistance rather than those connected with the debt management programs the primary sources of revenue for these organizations were provided by government and private_foundation grants contributions and assistance from labor agencies and united way outside the context of credit counseling individual counseling has in a number of instances been held to be a tax-exempt charitable activity revrul_78_99 1978_1_cb_152 free individual and group counseling of widows revrul_76_205 1976_1_cb_154 free counseling and english instruction for immigrants revrul_73_569 1973_2_cb_179 free counseling to pregnant women revrul_70_590 1970_2_cb_116 clinic to help users of mind-altering drugs revrul_70_640 1970_2_cb_117 free marriage counseling revrul_68_71 c b career planning education through free vocational counseling and publications sold at a nominal charge overwhelmingly the counseling activities described in these rulings were provided free and the organizations were supported by contributions from the public internal_revenue_code sec_501 specifies that an exempt_organization described therein is one in which no part of the net of earnings inures to the benefit of any private_shareholder_or_individual the words private shareholder or individua in sec_501 to refer to persons having a personal and private interest in the activities of the organization sec_1_501_a_-1 the inurement prohibition provision is designed to prevent the siphoning of charitable receipts to insiders of the charity 165_f3d_1173 cir reasonable_compensation does not constitute inurement 276_f2d_476 cir where an organization provided a source of credit to companies of which a private shareholder was either an employee or an owner the court found that a portion of the organization’s net_earnings inured to the benefit of that private shareholder easter house v united_states cl_ct that the companies controlled by the private shareholder had a source of loan credit in the organization that such loans were made showed the credit repair organizations act croa u s c et seq effective date imposes restrictions on credit repair organizations including forbidding the making of untrue or misleading statements and forbidding advance_payment before services are fully performed u s c 1679b significantly sec_501 organizations are excluded from regulation under the croa form 886-a rev department of the treasury - internal_revenue_service page -7- form_886 a name of taxpayer schedule no or exhibit year period ended explanation of items department of the treasury - internal_revenue_service december 20xx org the croa defines a credit repair organization as a any person who uses any instrumentality of interstate commerce or the mails to sell provide or perform or represent that such person can or will sell provide or perform any service in return for the payment of money or other valuable consideration for the express or implied purpose of- i improving any consumer's credit record credit history or credit rating or ii providing advice or assistance to any consumer with regard to any activity or service described in clause i u s c 1679a the courts have interpreted this definition broadly to apply to credit counseling agencies the federal trade commission’s policy is that if an entity communicates with consumers in any way about the consumers’ credit situation it is providing a service covered by the croa 21_fsupp2d_424 n d n j businesses are prohibited from cold-calling consumers who have put their phone numbers on the national do-not-call registry which is maintained by the federal trade commission c f_r b iii b c f_r sec_64 c sec_501 organizations are not subject_to this rule against cold-calling because c organizations are exempt from regulation under the croa and the cold- calling restrictions organizations that are involved in credit repair have added incentives to be recognized as sec_501 organizations even if they do not intend to operate primarily for exempt purposes government’s position based on the examination conducted it has been concluded that org does not continue to qualify for tax-exempt status as an organization described in sec_501 of the code org does not meet the operational_test because more than an insubstantial part of its activities are commercial in nature by definition internal_revenue_code sec_501 organizations will only qualify for tax exempt status if it is organized and operated exclusively for charitable purposes thus to meet the requirement it is necessary for an organization to establish that it is not organized or operated for the benefit of private interests org is operating in a commercial manner which is not an exempt activity described under internal_revenue_code sec_501 form 886-a crev department of the treasury - internal_revenue_service page -8- form_8 a department of the treasury - internal_revenue_service explanation of items name of taxpayer org schedule no or exhibit year period ended december 20xx an organization may meet the requirements of sec_501 although it operates a trade_or_business as a substantial part of its activities if the operation of such trade_or_business is in furtherance of the organization’s exempt_purpose or purposes and if the organization is not organized or operated for the primary purpose of carrying on an unrelated_trade_or_business as defined in sec_513 an organization which is organized and operated for the primary purpose of carrying on an unrelated_trade_or_business is not exempt under sec_501 the purpose of org’s activities differs substantially from those of the organizations in revrul_65_299 revrul_69_441 and consumer credit counseling service of in this case org engages in minimal activities which further an alabama inc v u s exempt_purpose additionally there is no waiver of fees for persons who are unable to afford the services of org the facts show that org received exemption in order to receive fair share payments from its credit counseling operations the credit counseling operations during this period did not meet the requirements to be exempt one hundred percent of the funds received by the organization were from dmp clients or fair share payments from creditors croa was enacted to protect consumers by banning certain deceptive practices in the credit counseling industry lf org were a for-profit company croa would prohibit it from charging fees in advance of fully providing services in addition if org were for- profit federal_law would prohibit it from purchasing leads and making cold calls to potential customers because c organizations are exempted from provisions of croa org is able to engage in business practices that congress intended to prohibit when it passed croa as such org is operated for a substantial non-exempt purpose-that of carrying on a business while avoiding certain federal regulations in addition org could not collect fair share payments from creditors if it did not have exempt status the entire dmp business depended on an organization having tax- exempt status org was formed for the private benefit of its principals substantially_all operations were performed as a for-profit corporation taxpayer’s position the taxpayer has agreed to not contest the proposed revocation by executing a form_6018 conclusion it is the conclusion of the service that org does not qualify for tax exempt status as a credit_counseling_organization described in sec_501 of the code org is not operated exclusively for exempt purposes because it does not engage primarily in activities that accomplish an exempt_purpose more than an insubstantial part of org’s form 886-aceev department of the treasury - internal_revenue_service page -9- form 886a department of the treasury - internal_revenue_service explanation of items name of taxpayer org schedule no or exhibit year period ended december 20xx activities are in furtherance of a non-exempt purpose and org is operated for the purpose of serving a private benefit rather than public interests accordingly it is determined that org is not an organization described in sec_501 and is not exempt from income_tax under sec_501 effective january 20xx form 886-a crev department of the treasury - internal_revenue_service page -10-
